Case 7:19-cv-03460-VB Document 41-1 Filed 11/22/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Julissa Morales, Aidee Geronimo-Romero, and
Ady Garcia

Individually, and on behalf of all others similarly
situated as Class Representatives,

Plaintiffs,
V.

Three Diamond Diner Corp. d/b/a Mount Kisco
Diner, Photios Georgiou a/k/a Frank Georgiou,
Charalambos Georgiou a/k/a Harry Georgiou, and
Yiota Georgiou

Defendants.

 

 

Briccetti, J.

 

Case No.: 7:19-cv-3460-VB

CLASS AND COLLECTIVE
ACTION

JURY TRIAL REQUESTED

 

retains ae notnd oe een om ned

USDC SDNY - ol

 

ORDER cya ENT

BOSC RRONIC ALLY fPLED
CO ODOC

 

 

 

 

 
 

A class of all current and former non-managerial employees who worked for Defendants

at the Mount Kisco Diner at any time after April 18, 2016, is hereby conditionally certified

pursuant to 29 U.S.C. § 216(b). It is hereby ORDERED that

1. Defendants disclose to Plaintiffs’ counsel, within fourteen (14) days, a list of all such

employees, including their names, compensation rates, dates of employment, last

known addresses, last known phone numbers, and last known e-mail addresses;

2. Defendants post the Notice of Lawsuit and Consent to Sue (Dkt. 42-2) in conspicuous

places in Defendants’ business, including where employees congregate at the

beginning or end of their shifts and for any breaks, within seven (7) days;

3. Plaintiffs distribute the Text Message Notice of Lawsuit (Dkt. 42-1), or the Spanish

translation thereof, to potential opt-in plaintiffs by text message, and distribute the

Notice of Lawsuit and Consent to Sue, together with Spanish translations thereof, to
Case 7:19-cv-03460-VB Document 41-1 Filed 11/22/19 Page 2 of 2

potential opt-in plaintiffs by e-mail and mail, within twenty-one (21) days; and

4. Consent to Sue forms may be filed with this Court until February 28, 2020.

   
  

SO ORDERED.

pated: (U6 _, 2019
White Plains, NY Und

 

VINCENT L. BRICCETTI
United States District Judge

 
